Citation Nr: 1202775	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic lower extremity circulatory disorder to include deep venous thrombosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran had certified active service from October 2003 to July 2004.  He had additional duty with the Puerto Rico National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which denied service connection for deep venous thrombosis.  

This matter was remanded for additional development in April 2008, August 2009 and August 2010.  Upon completion of the requested development the Veteran presented additional evidence and argument in support of his claim.  

This additional evidence and argument has not yet been addressed by a medical professional; and, as such, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part. 


REMAND

The Veteran's service treatment records do not reveal any complaints of leg pain, or any diagnosis of DVT during active service.  However, the Veteran did complain of groin pain during active service, and he asserts that his groin pain was the onset of his DVT.  In support of this assertion, the Veteran submitted general medical literature obtained from the Internet noting that, in some circumstances, patients with isolated iliofemoral DVT first develop symptoms of pain in the buttock and/or groin region.  The medical documentation further notes that, with time, the pain will extend into the medial thigh, and welling of the proximal leg will develop.  

In sum, the Veteran has asserted that the onset of his DVT was manifested by groin pain; and, given that there is evidence of groin pain in service, as well as general medical evidence noting a possible link between the onset of groin pain and the subsequent development of DVT, the Veteran must be provided with another examination to address this matter.  No VA examiner has addressed the Veteran's in-service groin pain and whether it may be related to the onset of his DVT.  Furthermore, the Veteran has consistently reported that his leg pain began just after returning from his deployment.  

Additionally, as noted below, additional evidence was added to the claims file which shows that the Veteran was treated in June 2010 during a period of active duty for training for right lower leg pain and swelling.  Thus, the issue of whether any pre-existing DVT was aggravated during active duty training must also be addressed.  

Historically, a VA treatment record, dated June 7, 2005, reveals that the Veteran was seen with complaints of right knee pain due to a twisting injury several days before.  Re-evaluation and radiology examination by magnetic resonance imaging (MRI) was scheduled for July 2005.  Upon his return in July 2005, the Veteran presented with right leg popliteal pain and swelling.  Accordingly on July 25, 2005 a duplex scan of the veins of the Veteran's lower extremities was conducted to rule out DVT versus a synovial cyst. Examination revealed a diagnosis of acute right leg deep vein thrombosis.  The Veteran required admission for impatient treatment. 

A VA discharge summary dated August 3, 2005 reveals that the Veteran was admitted with a history of complaints of pain of the right calf of approximately 2 weeks duration.  This record indicates that the July 2005 duplex scan revealed DVT of the right lower extremity and that "full anticoagulation with heparin and Coumadin was started." 

A VA radiology report dated March 2006 reveals that another duplex vein scan of the Veteran's lower extremities was conducted.  The diagnosis was chronic DVT of the right leg at the distal superficial femoral and popliteal veins along with severe peripheral venous insufficiency of the left leg. 

A VA treatment record dated March 2006 indicates a medical history of the Veteran having: a knee sprain evaluated on July 7, 2006; being admitted for inpatient treatment for pneumonia on July 22, 2006; subsequently developing right ankle swelling; and, being diagnosed with DVT of the right leg by Doppler scan.  These year dates of 2006 are incorrect and the report must be referring to the year 2005.  This report also indicates that the Veteran's "DVT was probably secondary to knee trauma in association to peripheral venous insufficiency." 

In November 2008, a VA Compensation and Pension vascular examination of the Veteran was conducted.  The examiner noted that the Veteran separated from service in July 2004 and that he developed DVT of the right left which was first diagnosed in July 2005, and that he had been on medication to treat this disorder ever since.  The examiner noted that the Veteran was still on anticoagulant medication to treat his DVT.  The Veteran reported symptoms of aching of his leg with ambulation of more than 40 minutes which was relieved by elevation of the leg.  The diagnosis was DVT of the right leg and deep venous insufficiency of the left.  The examiner's medical opinion was that the disorders were "less likely than not related to service.  Patient's conditions had onset more than one year after he was released from service. In the same way, above conditions are not etiologically or pathophysiologically related to knee traumas." 

In a statement received at the RO in September 2009, the Veteran reiterated that during service at Fort Bragg, he was experiencing pain in his right leg and groin area.  At sick call, the health care providers told him it was likely due to a lack of stretching, but the pain did not get better, it only got worse.  

At a VA examination in October 2009, the examiner opined that the Veteran's DVT was not caused or aggravated by his service-connected knee disabilities.  

In a November 2010 VA opinion, the examiner indicated, once again, that there was no evidence of in-service complaints of right leg pain or evidence of DVT while in service.  The examiner noted that people, generally, developed chronic DVT over a period of time, and that it was usually related to occupations which required prolonged sitting or standing positions.  The examiner reiterated that the Veteran's knee disorders were completely unrelated to the DVT.  Additionally, the examiner noted that because the Veteran was diagnosed with DVT one year after service, that it was unrelated to service.  

According to the above history, no medical professional has addressed whether the Veteran's in-service groin pain could have been the first manifestations of the DVT.  Moreover, the rationale for the conclusion that DVT was not aggravated by the service-connected knee disabilities is not clear.  

Likewise, the question of whether the Veteran's DVT was further aggravated during subsequent periods of active duty for training, in June 2010, for example, must also be addressed.  

In addition, the Board notes that the prior remand instructed that the RO provide notice to the Veteran of how to substantiate his claim for service connection on a secondary basis.  This was not accomplished.  Moreover, the Board requested that the RO obtain information pertaining to the Veteran's dates of active duty for training and inactive duty for training and all available service treatment records.  The RO requested this information unsuccessfully from the National Personnel Records Center.  However, it does not appear that the RO requested this information from the Veteran's unit or the Adjutant General of Puerto Rico.  See Stegall v. West, 11 Vet. App. 269 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request verification from the Veteran's National Guard unit, the Adjutant General of Puerto and/or the Defense Finance Accounting Service (DFAS) of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training (i.e., the specific dates of entrance and exit from each period of duty) with the Puerto Rico National Guard and request that all available service treatment records be forwarded.

2.  Provide notice to the Veteran that informs him of the types of information and evidence that can be submitted to substantiate his claim for service connection on a secondary service connection basis.  See 38 U.S.C.A. §§ 5102, 5103,  5103A (West 2002); 38 C.F.R. § 3.159.

3.  After the above development is complete, schedule the Veteran for a VA arteries and veins examination.  The claims folder should be made available to the examiner for review before the examination.  The examiner should provide an opinion as to whether the in-service groin pain and the Veteran's reports that he experienced leg pain in service were as likely as not (a probability of 50 percent or more) the onset of his DVT that was ultimately definitively diagnosed approximately one year following discharge from service.  If not, is it at least as likely as not that the Veteran's pre-existing deep vein thrombosis and venous insufficiency were aggravated (i.e., permanently worsened) beyond the natural progress during subsequent periods of active duty for training (i.e. in June 2010 - see treatment records in the claims file).  

Also, is it at least as likely as not that the Veteran's deep vein thrombosis was aggravated by the Veteran's service-connected knee disabilities.  A complete rationale must be provided for all opinions rendered. 

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


